UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1735


YI HUI CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 12-1736


FUNG-WAI CHENG, a/k/a Fen Hua Zheng,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   January 22, 2013               Decided:   February 14, 2013


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Eric Zheng, New York, New York, for Petitioners.       Stuart F.
Delery, Acting Assistant Attorney General, Ada E. Bosque, Senior
Litigation Counsel, Lindsay Corliss, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Yi    Hui     Chen    and    Fung-Wai     Cheng,    both    natives       and

citizens of China, petition for review of orders of the Board of

Immigration Appeals (Board) denying their motion to remand and

dismissing their appeals from the Immigration Judge’s denial of

their applications for relief from removal.

          Petitioners          first    challenge    the     determination         that

they failed     to    establish       eligibility    for    asylum.     To    obtain

reversal of a determination denying eligibility for relief, an

alien   “must    show    that     the     evidence     he    presented       was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

Petitioners’ claims and conclude that they fail to show that the

evidence compels a contrary result.                 Having failed to qualify

for asylum, Petitioners cannot meet the more stringent standard

for withholding of removal.            Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Further, we uphold the finding below that Petitioners failed to

qualify for protection under the Convention Against Torture.                         8

C.F.R. § 1208.16(c) (2012).             Finally, we conclude based on our

review that the Board did not abuse its discretion in denying

Petitioners’ motion to remand.                 See Hussain v. Gonzales, 477

F.3d 153, 155 (4th Cir. 2007).

                                          3
           Accordingly, we deny the petitions for review.                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                          PETITIONS DENIED




                                      4